Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: angular orientation means in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duquet et al. 2017/0055672 in view of Shim 2007/0274764. Duquet discloses: A fluid dispenser and applicator assembly (as shown in the figures) comprising:
•    a hollow reception body (1), a fluid applicator surface (S) being situated at a top end (at 2) of the reception body (1) and being intended to come into contact with a target, such as the skin, the fluid applicator surface (S) including a housing (22); and
•    a fluid dispenser (D) comprising a reservoir (4), a pump (5), and a dispenser endpiece (6) that defines a fluid dispenser orifice (62), the dispenser (D) being received in removable manner in the reception body (1), with an insertion appendage (63) of its dispenser endpiece (6) being inserted in removable manner in the housing (22), so that the dispenser orifice (62) opens out directly in the applicator surface (S as shown in figures 1-3), the dispenser (D) being removable from the reception body (1) through an open bottom end (17) of the reception body (1) that is remote from the top end (at 2), angular orientation means (55 as disclosed in paragraphs 33 and 34) being provided so as to bring the fluid dispenser (D) into a determined angular position relative to the reception body (1 as disclosed in paragraphs 33 and 34);

substantially as claimed but does not disclose the angular orientation means to include a lug and at least one helical cam ramp as defined in the specification on page 3, line 21, to page 4, line 3 . However, Shim teaches another fluid dispenser and applicator assembly also with a dispenser reservoir 40 which is inserted into a body 20 having a lug (43B) and at least one helical cam ramp (27 as taught on paragraphs 206-212 and shown in figures 1) for the purpose of improving the guidance of the reservoir when being inserted and removed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Duquet with a lug and at least one helical cam ramp as, for example, taught by Shim in order to improve the guidance of the reservoir when being inserted and removed.
Regarding claims 2 and 3, Shim teaches a lug (43B) and at least one helical cam ramp (27).
Regarding claim 7, Duquet discloses the dispenser (D) to define a longitudinal axis X that passes via the reservoir (4), the pump (5), and the dispenser endpiece (6) (as is the axis shown in figures 1-3), the pump (5) including a lateral actuator (53) that is movable transversally relative to the longitudinal axis X, the reception body (1) including a lateral pusher (15) that is arranged facing the lateral actuator (53) so as to make it possible to move the lateral actuator (53) by pressing laterally on the lateral pusher (15).
Regarding claim 8, Duquet discloses the insertion appendage (63) presents a cross-section that is substantially circular as shown in figure 7.

Regarding claim 10, Duquet discloses wherein the reception body (1) houses an activation module (3) that is suitable for producing electromagnetic waves such as light, vibration, and/or electricity such as iontophoresis, at the applicator surface (S).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach a fluid dispenser and applicator assembly with the elements as claimed including an angular orientation means as claimed which is further provided with two helical cam-ramps that are joined together at a tip. Shim only teaches the use of a single helix 27 and although the prior art teaches the use of a double helix to assist in advancement of the reservoir, a teaching of the helixes being joined together at a tip in the environment of a fluid dispenser and applicator assembly has not been found. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tani and Gueret teach other fluid dispensers and applicator assemblies which advance a reservoir using a double helix. Kwon and Bilton teach other fluid dispensers and applicator assemblies which advance a reservoir using a helix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754